Citation Nr: 0504983	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, with evidence of chondromalacia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, with evidence of chondromalacia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from May 28, 1969 to 
August 10, 1979 and from August 12, 1979 to July 31, 1989.

This case initially came to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating 
decision, which denied the veteran's July 2002 claims for 
disability evaluations in excess of 10 percent for his mild 
degenerative arthritis of the right knee and the left knee, 
with evidence of chondromalacia.  The veteran submitted his 
notice of disagreement (NOD) in December 2002, a statement of 
the case (SOC) was issued in April 2003, and the veteran 
perfected his appeal by means of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in May 2003.  

Unfortunately, further development is required on the 
veteran's claims of entitlement to disability ratings greater 
than 10 percent for mild degenerative arthritis of the right 
knee and the left knee, with evidence of chondromalacia, 
before actually deciding these appeals.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate his claims of entitlement 
to increased disability evaluations for mild degenerative 
arthritis of the right and left knees, with evidence of 
chondromalacia.  Furthermore, the RO failed to provide the 
veteran with an adequate explanation of the provisions of the 
VCAA, including notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claims of entitlement to 
increased disability evaluations for mild degenerative 
arthritis of the right and left knees, with evidence of 
chondromalacia were certified to the Board without him being 
given appropriate notice of the evidence necessary to 
substantiate his claims, his rights and responsibilities 
under the VCAA, and VA's responsibilities under this law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  And the Board, itself, cannot 
correct this procedural due process deficiency; rather, the 
RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board realizes the veteran underwent a VA examination in 
September 2002.  But the reports of that VA examination do 
not provide the objective clinical findings necessary to 
properly evaluate his service-connected mild degenerative 
arthritis of the right and left knees, with evidence of 
chondromalacia, under the Schedule for Rating Disabilities.  
See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5258, 5260-5261 (2004).  
Similarly, the VA examiners also failed to provide the 
necessary clinical findings required to accurately determine 
the severity and manifestations of his bilateral knee 
disorders, such as whether there is loss of muscle strength, 
substance, and endurance, and weakness, fatigue, pain, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  Likewise, 
the VA examiners did not provide any objective findings as to 
whether he has subluxation, dislocation, or instability in 
his right or left knees.  See VAOPGCPREC 9-98 (Aug. 14, 1998) 
(a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59).  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to better 
delineate the severity, symptomatology, and manifestations of 
his mild degenerative arthritis of the right and left knees, 
with evidence of chondromalacia.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to increased disability 
evaluations for mild degenerative 
arthritis of the right and left knees, 
with evidence of chondromalacia, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to increased disability 
evaluations for mild degenerative 
arthritis of the right and left knees, 
with evidence of chondromalacia.  The 
VCAA notification also must apprise him 
of the kind of information and evidence 
needed from him, and what he could do to 
help his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected mild degenerative 
arthritis of the right and left knees, 
with evidence of chondromalacia.  Conduct 
all testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected mild degenerative 
arthritis of the right and left knees, 
with evidence of chondromalacia.  Please 
also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his right and left knee 
disorders, and identify all joint, 
muscular, and/or neurological 
symptomatology.  Report the range of 
motion measurements for his right and 
left knees, as well as indicate what 
would be the normal range of motion.  
Provide an objective characterization as 
to whether there is any pain, weakened 
movement, or premature or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following:  (1) pain on 
use, including during flare-ups or 
repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, etc., please indicate this, 
too.  Please provide a copy of the 
radiology report confirming X-ray 
findings of arthritis and discuss the 
extent and etiology of it.  Does he have 
ankylosis?  If so, please also indicate 
the extent of it.  Describe and explain 
any neurological or muscular impairment, 
as well, including whether there are 
objective clinical indications of 
stiffness, laxity, nerve or ligament 
damage, dislocation, and instability.   
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  Then readjudicate the veteran's 
claims of entitlement to increased 
disability evaluations for mild 
degenerative arthritis of the right and 
left knees, with evidence of 
chondromalacia in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

